Case 1:21-cv-02534-AMD-LB Document 1-2 Filed 05/06/21 Page 1 of 17 PageID #: 54




                                  EXHIBIT B
       Case 1:21-cv-02534-AMD-LB Document 1-2 Filed 05/06/21 Page 2 of 17 PageID #: 55
       NYSCEF                         Document List
       Kings County Supreme Court    Index # 501176/2021       Created on:05/05/2021 03:45 PM

Case Caption:   Melissa Buisson v. Uber Technologies, Inc. et al
Judge Name:
Doc#     Document Type/Information                      Status      Date Received   Filed By
1        SUMMONS + COMPLAINT                            Processed   01/15/2021      Barenbaum, B.

2        AFFIRMATION/AFFIDAVIT OF SERVICE               Processed   03/11/2021      Barenbaum, B. - filed
         UBER USA, LLC s/h/a UBER USA, LLC. - THRU SECY                             by Capital Process
         OF STATE                                                                   Servers, Inc.
3        AFFIRMATION/AFFIDAVIT OF SERVICE               Processed   03/11/2021      Barenbaum, B. - filed
         UBER TECHNOLOGIES, INC. - THRU SECY OF                                     by Capital Process
                                                                                    Servers, Inc.
4        STATEMENT OF AUTHORIZATION FOR                 Processed   03/11/2021      Barenbaum, B. - filed
         ELECTRONIC FILING                                                          by Capital Process
         AUTHORIZATION                                                              Servers, Inc.




                                                                                        Page 1 of 1
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                                           INDEX NO. 501176/2021
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 1                  Document 1-2 Filed 05/06/21 Page 3RECEIVED
                                                                       of 17 PageID #: 5601/15/2021
                                                                               NYSCEF:




          SUPREME                     COURT               OF THE             STATE            OF        NEW YORK                             Index            No.:
          COUNTY                    OF KINGS
          -------------------------------------------------------                                                            ---X               SUMMONS
          MELISSA                   BUISSON,
                                                                                           Plaintiff,                                           Plaintiff            designates           Kings

                                                                                                                                                County            as the       Place      of        Trial
                                             -against-

                                                                                                                  Basis         of venue               is
                                                                                                                                                Plaintiff's             residence

          UBER             TECHNOLOGIES,                              INC.         and     UBER           USA,           LLC.,
                                                                                                                                                Plaintiff            resides      at
                                                                                                                                                                      45th
                                                                                                                                                690      East                  Street

                                                                                           Defendants.                                          Brooklyn,               New       York
          -------------------------                                                        ----------------------X
          TO THE                ABOVE                  NAMED               DEFENDANT:


          YOU           ARE           HEREBY                   SUMMONED                       to   answer            the     complaint                   in     this     action         and        to   serve     a copy
          of    your         answer             on     the     Plaintiff          s Attorney(s)                within           20     days           after       the     service         of       this       summons,
          exclusive            of the          day     of service           of this        summons,             or within              30 days              after       the    service         of this        summons
          is complete                 if    this     summons               is not        personally            delivered               to       you      within          the    State         of    New         York.     In
          case        of     your          failure        to   appear        to     answer,           judgment              will           be    taken          against         you      by         default       for    the
          relief       demanded                 in the         complaint,           together            with      the      costs           of this       action.


          Dated:           Brooklyn,                 New       York

                           January             15th,       2021



                                                                                                           Yours,          etc.,




                                                                                                           LAW           OFFICES                      OF BRYAN                    BARENBAUM
                                                                                                           Attorneys                 for     Plaintiff
                                                                                                           2060         Eastern             Parkway
                                                                                                           Brooklyn,                 New       York             11207
                                                                                                           Phone:           (718)           421-1111
                                                                                                           Fax:         (718)         421-1112

          Defendants'
                                           Addresses:


          UBER               TECHNOLOGIES,                                 INC.
          UBER               USA,          LLC.
          c/o      CT        CORPORATION                              SYSTEM
          28       Liberty          Street

          New         York,         New            York         10005


                                                   SEND          TO YOUR                  INSURANCE                        COMPANY                            PROMPTLY




                                                                                                         1 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                           INDEX NO. 501176/2021
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 1                  Document 1-2 Filed 05/06/21 Page 4RECEIVED
                                                                       of 17 PageID #: 5701/15/2021
                                                                               NYSCEF:




          SUPREME                 COURT                  OF THE             STATE            OF     NEW YORK
          COUNTY                 OF KINGS
                       ---------------------------------------------------------X

          MELISSA                BUISSON,
                                                                                                                                                        Index         No.:

                                                                                        Plaintiff,
                                                                                                                                                        VERIFIED                    COMPLAINT
                                                  -against-



         UBER          TECHNOLOGIES,                                 INC.     and       UBER             USA,        LLC.,


                                                                                        Defendants.


                                     --------------------------------------------------X




                       Plaintiff,            MELISSA                  BUISSON                 by    her     attorneys          LAW         OFFICES                    OF BRYAN


         BARENBAUM                           complaining                of the      defendants,                 respectfully            alleges,             upon     information             and       belief,


         as follows:


          1.    That        at      all      times          herein          mentioned,                plaintiff,           MELISSA                 BUISSON                    was      and      still         is    a


                resident          of the           County        of    Kings,          City        and     State     of New           York.


         2.     That       at all         times      mentioned              herein,           defendant,             UBER        TECHNOLOGIES,                                INC.      was     and         still


               is a foreign               corporation            duly        organized              and      existing         under      and       by        virtue     of the        laws     of    a state


               other     than        the      State       of New            York       but      licensed           to do      business          within          the    State         of New         York.


         3.     That       at all         times      mentioned              herein,           defendant,             UBER        TECHNOLOGIES,                                INC.      was     and         is a


               business           entity          duly      organized            and     existing           pursuant           to the     laws          of    a state        other     than    the      State


               of New            York        but      doing      business           within           the     State      of New          York.


         4.     That       at all         times      mentioned              herein,           and    on     and      before      June         27th,          2018,     defendant,             UBER


               TECHNOLOGIES,                              INC.        regularly          conducts             business          in the        State          of New          York      and    derives


               substantial              revenue           from        services         in the        State         of New       York.


         5.     That       at all         times      mentioned              herein,           and    on     and      before      June         27th,          2018,     defendant,             UBER

                                                                                                                                                                                             "UBER"
               TECHNOLOGIES,                              INC.        managed            a Transportation                     Network            Company                known          as




                                                                                                         2 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                                     INDEX NO. 501176/2021
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 1                  Document 1-2 Filed 05/06/21 Page 5RECEIVED
                                                                       of 17 PageID #: 5801/15/2021
                                                                               NYSCEF:




                which        employed,                  hired         and     retained             Drivers         to provide            a number         of transportation                         options


                and     vehicles               for    users      of their           service          through          an online-enabled                  application                 known               as the


                Uber       App.


          6.     That       at all        times        mentioned                  herein,      defendant,                UBER           USA,      LLC      was         and        still      is a foreign


                limited           liability           company           duly         organized               and     existing       under        and     by      virtue           of the          laws     of a


                state     other           than       the     State      of New              York      but     licensed          to do business                within         the          State     of New


                York.


          7.     That       at all        times        mentioned                  herein,      defendant,                UBER           USA,      LLC      was         and        is a business                 entity


                duly      organized                  and     existing             pursuant          to the      laws       of   a state        other     than       the      State          of New             York


                but     doing         business              within          the     State      of New          York.


          8.     That       at all        times        mentioned                  herein,      defendant,                UBER           USA,      LLC,        and       on     and         before


                June      27th,           2018,        regularly            conducts           business              in the     State      of New         York          and        derives


                substantial               revenue            from       services             in the     State        of New         York.


          9.     That       at all        times        mentioned                  herein,      and      on     and       before         June     27th,    2018,           defendant,

                                                                                                                                                                                   "UBER"
                UBER          USA,             LLC          managed               a Transportation                   Network            Company           known              as                           which



                employed,                 hired       and       retained            Drivers         to provide             a number            of transportation                    options              and


                vehicles            for       users        of their     service             through          an online-enabled                   application              known              as the        Uber


                App.


          10.    That       at all        times        hereinafter                mentioned             UBER             TECHNOLOGIES,                          INC.         and          UBER           USA,


                LLC        will       be referred               to collectively                as "UBER".


          11.    That       at all        times        hereinafter                mentioned,             and        on    and     before        June     27th,         2018,         defendant,


                UBER          provided                prearranged                  transportation                  services       for    compensation                  through              the     use        of the


                Uber       App         and        other       means          to persons              wanting             to procure         transportation                with            UBER           Drivers




                                                                                                             3 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                                  INDEX NO. 501176/2021
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 1                  Document 1-2 Filed 05/06/21 Page 6RECEIVED
                                                                       of 17 PageID #: 5901/15/2021
                                                                               NYSCEF:




                who,        utilizing         their         own        personal        vehicles,           and         want      to provide                transportation               in     exchange


                for     compensation.


          12.    That       at all      times         hereinafter             mentioned,              and        on    and      before            June      27th,      2018,          UBER


                solicited          Drivers         in the         New         York         Metropolitan                 area.


          13.    That       at all      times         hereinafter             mentioned,              and        on    and      before            June      27th,      2018,          UBER


                solicited          fostered           a culture           of reckless            and       unsafe           transportation                  services         in the      New          York


                Metropolitan                area       by      promises           to its       solicited          Drivers            of    earning          easy       and     fast     compensation.


          14.    That       at all      times         herein       mentioned,                and      on before               June        27th,     2018,        UBER           was          a distributor            of


                 an on-line             enabled             application           known            as the        Uber         App.


          15.    That       at all      times         herein       mentioned                defendant,                and     on before             June       27th,      2018,        UBER              trained


                 its    Drivers,         with         online       instructional                videos           and    maintained                 minimum              standards              for    its



                 Drivers,          in order           for     them        to further           UBER's             business.


          16.    That       at all      times         herein       mentioned,                and      on    before            June        27th,     2018,        UBER           set the          rates       that


                 customers              pay     for     their      trips,       and        collects        the     fares        from        the     customer.


          17.    That       at all      times         herein       mentioned,                and      on    before            June        27th,     2018,        UBER           maintained                  control


                 over       the    entire       transaction               between             an Uber            customer             and/or         its    UBER          Drivers.


          18.    That       at all      times         herein       mentioned,                and      on before               June        27th,     2018,        UBER           paid         and      continues


                to pay         UBER            Drivers            on     a weekly           basis.


          19.    That       at all      times         herein       mentioned,                and      on before               June        27th,     2018,        UBER's               brand          and    value


                to customers                  is increased               by   having           a significant                number           of    its     drivers,       registered               and      visible


                to Customers                  on      the     Uber        App        and     through         the       Uber          sticker,        thereby           increasing             the     demand


                 for    UBER            Drivers.


          20.   That        at all      times         herein       mentioned,                and      on    before            June        27th,     2018,        UBER           permitted                and




                                                                                                       4 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                           INDEX NO. 501176/2021
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 1                  Document 1-2 Filed 05/06/21 Page 7RECEIVED
                                                                       of 17 PageID #: 6001/15/2021
                                                                               NYSCEF:




                authorized             its    Drivers            to communicate                    with      customers              by   text     and        phone         through         use   of its


                Uber       App.


          21.   That       at all     times         herein          mentioned,               and    on     before        June       27th,       2018,        the     transportation              services


                provided            to the         public         by     UBER          Drivers           were      an integral           and      essential           part     of UBER's


                regular          business           operations.


          22.   That       at all     times         herein          mentioned,               and    on before            June       27th,       2018,        UBER's            business          would


                not     exist       without             the     furnishing           of transportation                   services        by     its    Drivers.


          23.   That       at all     times         herein         mentioned,                and    on before            June       27th,       2018,        UBER            Driver's        were



                economically                  dependent                on     UBER.


          24.   That       at all     times         herein         mentioned,                and    on     before        June       27th,       2018,        the     Uber       App      used      by


                UBER            Drivers,           required            said       Drivers        to monitor             their     wireless            communication                   devices,


                smartphones/GPS                          both      visually          and      tacitly,       in order           to render        transportation                 services         for


                UBER.


          25.   That       at all     times         herein         mentioned,                and    on     before        June       27th,       2018,        UBER's            required          use by


                its    Drivers        of the            Uber       App,       caused         regular        Driver         inattention            and        distraction           thereby


                creating          unsafe           and        hazardous             conditions            on the        public      roadways.


          26.   That       at all     times         herein         mentioned,               and     on before            June       27th,       2018,        UBER's            aggressive              policy


                of promising                 its    Drivers            of fast      and      generous            compeñsation,                  caused         regular         Driver



                inattention,            distraction                and      other      unsafe        and        hazardous           conditions               on the       public        roadways           of


                New        York       State.


          27.   The       Defendants                UBER               TECHNOLOGIES,                             INC.      and      UBER              USA,         were       negligent,          careless


                and/or          reckless           in     the     ownership,                operation,            management,                 maintenance,                   supervision,              repair,


                inspection,            and         control          of      the     aforesaid            motor      vehicle          bearing           New         York        State       Registration




                                                                                                         5 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                                        INDEX NO. 501176/2021
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 1                  Document 1-2 Filed 05/06/21 Page 8RECEIVED
                                                                       of 17 PageID #: 6101/15/2021
                                                                               NYSCEF:




                Number               ASHF115.


          28.   Upon          information                  and         belief,           that     at all          times      and     places        hereinafter               mentioned,                  the    plaintiff


                was      a passenger                    in a 2015              Honda            motor         vehicle          bearing         New           York        State      Registration                Number


                ASHF115                   for     the     year      2018.


          29.   At     all    times            hereinafter              mentioned,                 Beverley               Road       or near          its    intersection               with     Nostrand



                Avenue,               in the       County              of    Kings,             City        and     State      of New          York,          was        a public         roadway,              street


                and/or            thoroughfare                in    common                  use        by    the     general         public.


          30.   That         on June            27th,      2018,            plaintiff,           MELISSA                  BUISSON,                 was        lawfully           and      properly             operating


                a motor             vehicle          at the        above-mentioned                            location.


          31.   That         on     June        27th,      2018,             at the        aforementioned                      location,          the       aforesaid         motor            vehicle          in which


                plaintiff             was        a passenger                   managed,                 maintained,                supervised,                repaired,            inspected,             controlled,


                employed                  by      defendant                  UBER               TECHNOLOGIES,                               INC.            and      UBER              USA,          LLC.,         struck


                another             vehicle.


          32.   That         on June            27th,      2018,             at the       aforementioned                       location,          the       aforesaid         motor            vehicle          in which


                plaintiff             was        a passenger                   managed,                 maintained,                supervised,                repaired,            inspected,             controlled,


                employed                  by      defendant                 UBER                TECHNOLOGIES,                              INC.         and       UBER             USA,          LLC.,          came        in


                contact            with         another          vehicle.


          33.   That         on      or    about          June         27th,       2018,           at approximately                        8:20     PM         the       subject         motor        vehicle               in


                which              plaintiff            was        a        passenger                  managed,               maintained,                   supervised,                repaired,           inspected,


                controlled,                employed                by        defendant                 UBER          TECHNOLOGIES,                                INC.      and        UBER           USA,         LLC.,



                violently              collided            and         came         in      contact           with        another           vehicle           causing            the     plaintiff         to     sustain


                serious            and      permañeñt               injuries              as hereinafter                  alleged.



          34.   That         the     aforesaid            crash             and   resultant              injuries           to plaintiff,          MELISSA                  BUISSON                  were




                                                                                                                  6 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                                               INDEX NO. 501176/2021
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 1                  Document 1-2 Filed 05/06/21 Page 9RECEIVED
                                                                       of 17 PageID #: 6201/15/2021
                                                                               NYSCEF:




                caused          wholly          and      solely          by     the      carelessness,                   recklessness                    and       negligence                 of the          defendants


                in the      ownership,                operation,              maintenance,                       and         control         of their            aforesaid             vehicle             and


                carelessness               and     negligence                 of UBER                   TECHNOLOGIES,                                    INC.         and      UBER            USA,            LLC.        in the



                supervision,               management,                    direction                and        control          of the        driver;            in the         carelessness                 and


                negligence            of     UBER               TECHNOLOGIES,                                  INC.          and        UBER             USA,           LLC.         in facilitating                 the


                use     of the      Uber          App       by     its    Drivers,                 which        the      defendants                   knew          or should            have          known,


                created         an unsafe             and        hazardous                  monitoring                distraction                 for     its    Drivers;            in recklessly



                operating          said         Vehicle           causing              the        aforesaid           accident              and         severely            injuring           CATHERINE


                 MORRIS.

          35.    That      as a result             thereof,         the       plaintiff,                was     caused             to     sustain            severe         and      serious           injuries.


          36.    That       as a result             of    the      aforesaid                 occurrence,                  the       plaintiff,               was      rendered               sick,      sore,         lame       and


                 disabled          and      has       remained                so since              the       said      occurrence.                 She         has      sustained             nervous              shock        and


                 continues           to suffer            mental          anguish                 and      great        physical            pain.         She       has      been       compelled                 to undergo


                                                                                                                                                                                                                 physicians'
                 medical          aid,      treatment              and        attention                 and     expand             money            and         incur        obligations                for



                 services,          medical              and      hospital              expenses                for     the        care      and         treatment              of     her        injuries;          and     upon


                 information                and       belief,       she         will         be     compelled                 to   expend               additional             sums          of      money           and     incur


                                                                                                                                    physicians'
                 further         obligations                in     the        future              for     additional                                               services,           medical                and       hospital


                 expenses           for      the       further           care          and        treatment             of     her        injuries.             She      has      been         incapacitated                    from



                 attending           to     her       usual       duties,              functions,               occupations,                     vocations              and       avocations,                  and      in other


                 ways       she was             damaged,             and         upon             information                and        belief          may        be so incapacitated                         in the       future


                 and     will      suffer         pecuniary              losses.


          37.    That      the     plaintiff,            MELISSA                   BUISSON,                     sustained                 serious            injuries          and     economic                  loss      greater


                 than      basic          economic                loss        as       to     satisfy           the       exceptions                    of      Sections             5102            and       5104        of     the


                 Insurance           Law.




                                                                                                               7 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                                                             INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  1                 Document 1-2 Filed 05/06/21 Page 10 of 17 PageID
                                                                     RECEIVED       #: 63
                                                                               NYSCEF:  01/15/2021




          38.   Upon             information                    and       belief,            that      this        action         falls          within         one       or      more           of     the     exceptions


                enunciated                in     Section               1601      and          1602        of the         New           York        CPLR.


          39.   That        plaintiff            is not            seeking            to     recover          any         damages               for    which          plaintiff            has        been    reimbursed



                by      no-fault           insurance                   and/or          for     which          no-fault            insurance                  is obligated             to     reimburse             plaintiff.


                Plaintiff           is only             seeking            to recover                those         damages               not      recoverable              through               no-fault         insurance


                under        the        facts      and          circumstances                       in this        action.


          40.   The      plaintiff             was       caused            to sustain               and     incur         medical              bills   and      out-of-pocket                    expenses          in a sum


                which            exceeds               the     jurisdictional                  limitations                of     all     lower         courts         which           would            otherwise           have


                jurisdiction               over          this        action.


          41.   That        by     reason          of        the       foregoing,             plaintiff,            MELISSA                     BUISSON,                has       been        damaged             in the


          sum       which         exceeds               the jurisdictional                      limitations                of    all     lower         courts       which          would              otherwise         have


         jurisdiction              over         this         action.



                WHEREFORE,                                     the       plaintiff,                 MELISSA                     BUISSON,                      demands              judgment                   against           the



          defendants,              UBER                TECHNOLOGIES,                                  INC.         and       UBER              USA,          LLC.       in an amount                    which       exceeds


          the jurisdictional                    limitations                of all          lower          courts       which            would          otherwise               have        jurisdiction            over     this


          action:       together           with          the         interest,         costs         and      disbursements.



          Dated:        Brooklyn,                New            York

                     January             15th,          2021




                                                                                                                   Yours         etc.,




                                                                                                                   LAW          OFFICES                   OF BRYAN                    BARENBAUM
                                                                                                                   Attorney              for     Plaintiff
                                                                                                                   2060     Eastern                Parkway
                                                                                                                   Brooklyn,              New         York          11207
                                                                                                                   Phone:         (718)           421-1111
                                                                                                                   Fax:        (718)       421-1112




                                                                                                               8 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  1                 Document 1-2 Filed 05/06/21 Page 11 of 17 PageID
                                                                     RECEIVED       #: 64
                                                                               NYSCEF:  01/15/2021




          UBER            TECHNOLOGIES,                  INC.

          UBER            USA,     LLC.
          c/o   CT        CORPORATION                SYSTEM
          28    Liberty          Street
          New      York,         New      York   10005




                                                                9 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                                                         INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  1                 Document 1-2 Filed 05/06/21 Page 12 of 17 PageID
                                                                     RECEIVED       #: 65
                                                                               NYSCEF:  01/15/2021




                                                                                      VERIFICATION




          STATE               OF        NEW YORK                                      )
                                                                                      )ss:

         COUNTY                       OF KINGS                                        )




         I,   the     undersigned,                    being          duly        sworn         depose         and         say:




         I    am     Plaintiff            within          action.             I have         read   the      foregoing              Summons                and   Complaint

         and        know          the     contents               thereof.             The     content         is   true      to   my       knowledge             except      as to

         matters            therein          stated         to     be       alleged          upon       information               and      believe         and   as   to   those

         matters            I believe              them       to     be      true.




                                                                                                              X                                        /




         S               to      before        me      on            1
                                                                                                                             ELLEN         KOGAN
                      day        of                                         ' 2020                                    Commissioner              of Deeds
                                                                                                                        of New      York      - No. 211147
                                                                                                              City
                                                                                                                Cert.        Filed   in    Kings     Coun
                                                                                                             Comm,           Expires       Aug.      1, 20



         Notary           Publi




                                                                                               10 of 11
FILED: KINGS COUNTY CLERK 01/15/2021 12:55 PM                                                                                          INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  1                 Document 1-2 Filed 05/06/21 Page 13 of 17 PageID
                                                                     RECEIVED       #: 66
                                                                               NYSCEF:  01/15/2021




          Index       No.:


          SUPREME                     COURT           OF   THE         STATE              OF        NEW YORK
          COUNTY                    OF    KINGS
          ---------------                      ----                         -----------------------------X
          MELISSA                   BUISSON,


                                                                                  Plaintiff,


                                    -against   -




          UBER          TECHNOLOGIES,                       INC.           and    UBER          USA,          LLC.,


                                                                                  Defendants.


          -----------------------                          -------------                               -------------X




                                                       SUMMONS                      AND         VERIFIED                   COMPLAINT




                                                       LAW          OFFICES                    OF    BRYAN              BARENBAUM
                                                                                 Attorneys              for    Plaintiff
                                                                                 2060       Eastern           Parkway
                                                                            Brooklyn,               New       York    11207
                                                                               Phone:            (718)        421-1111
                                                                                   Fax:        (718)         421-1112




                                                                                               11 of 11
FILED: KINGS COUNTY CLERK 03/11/2021 10:21 AM                                                                                                                                  INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  2                 Document 1-2 Filed 05/06/21 Page 14 of 17 PageID
                                                                     RECEIVED       #: 67
                                                                               NYSCEF:  03/11/2021

                                                                                    AFFIDAVIT                  OF SERVICE


              State        of New       York                                                          County      of Kings                                                        Sm      om.     Court


              Index        Number        501176/2021
              Date     Filed:      1/15/2021



              Plaintiff:
              Melissa         Buisson

              vs.
              Defendant:
              Uber     Technologies,                 Inc.,    and    Uber     USA,        LLC.


              State     of New         York,        County       of Albany)ss.:



              Received           by Capital         Process      Servers,       Inc. to be served         on Uber         USA,        LLC    s/h/a     Uber     USA,   LLC..


              I, James        Boland,       being      duly    swom,         depose       and say that on the 3rd               day    of March,        2021    at 3:15    pm,    I:


             Served         the within         named         LIMITED         LIABILITY           COMPANY,    Uber USA, LLC                     s/h/a    Uber     USA, LLC., by delivering
             two true copies              of the Notice             of Electronic          Filing,   Summons    and Verified                    Compleint        pursuañt  to section    303
             LLCL       together          with     statutory          service       fee    in the     amount    of $40.00 to Sue Zouky as Business         Document
             Specialist          2 of The        New York           State    Department           of State, 99 Washington        Avenue,  6th Floor, Albany,    NY 12231,
             the New York              State        Department         of State being            the Registered     Agent/Statutory      Agent   of record  of the within
             named          limited     liability     company,         in compliance             with state statutes.




             Said     documents           were       conformed         with     index     number      and date      of filing    was        endorsed     thêrson.


             Description              of Person        Served:        Age:    66,     Sex:       F, Race/Skin       Color:      White,       Height:    5'4",    Weight:       150,    Hair:   Gray,
             Glasses:         N


             I am over        the age of 18 and                have     no intere.st       in the above        action.




                                                                                                                                       7
                                                                                                                   James        Boland
                                                                                                                   Process        Server
            Subscribed         and Sworn to before me on the 9th day of
            March,         2021 b    e   lant who is personally known to                                           Capital       Process        Servers, Inc.
            me.                                                                                                    265 Post        Avenue        Suite 150
                                                                                                                  Westbury,   NY              11590
                                                                                                                  (516) 333-6380
            NOTAR            P
                                                                                                                  Our Job Serial             Number:      2021000947
             PATRICIA A. BURKE                                                                                     Ref:   1127191
  NOTARY PUBLIC-STATE OF NEW
                             YORK
         No. 01BU4922372
                                                                              ©1992-2^^9D2!±^--oSeses. Ina - ProcessServefsToolboxV6.3x
                                                                      Copyright
      Qualified  In AIbony County
  My Commission Expires
                        February 28. __



                                                                                                       1 of 1
FILED: KINGS COUNTY CLERK 03/11/2021 10:21 AM                                                                                                                               INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  3                 Document 1-2 Filed 05/06/21 Page 15 of 17 PageID
                                                                     RECEIVED       #: 68
                                                                               NYSCEF:  03/11/2021

                                                                                  AFFIDAVIT                OF SERVICE


            State        of New     York                                                          County      of Kings                                                          Supreme          Court


            Index        Number:      501176/2021
            Date      Filed:     1/15/2021



            Plaintiff:
            Melissa        BuIsson
            vs.

            Defendant:
            Uber      Technologies,              Inc.,   and    Uber        USA,     LLC.


           State      of New       York,     County          of Albany)ss.:



           Received            by Capital     Process         Servers,        Inc. to be served       on Uber        TechñGleg:és,         Inc..


           I, James        Boland,       being     duly sworn,             depose     and say that on the 3rd day              of March,       2021      at 3:15          pm,   I:


           Served         Uber Technologies,     Inc. by delivering   two true copies                            of the Notice       of Electronic              Filing,     Summons             and
           Verified        Complaint    pursuant     to section    306 BCL toysthsr                              with
                                                                                                                    statutory           service         fee     in the     amount        of
           $40.00         to Sue Zouky,          Business           Document         Specialist     2, of the Secretary     of State of New York State, Department                                    of
           State,        99 Washiñÿich         Avenue,   STH Floor, Albany,                       NY, 12231,   The Secretary       of State being the Registered
           Agent/Statutory               Agent   of record of the within named                       caige:ei!on,        in compliance         with     state     statutes.



           Said     documents         were       conformed           with    index    number      and date of filing       was endorsed            thereon.


           Description            of Person        Served:          Age:    66,     Sex:    F, Race/Skin       Color:    White,      Height:    5'4",     Weight:          150,      Hair:    Gray,
           Glasses:        N


           I am over        the age of 18 and                have    no interest       in the above        action.




                                                                                                               James      Boland
                                                                                                               Process     Server
          Subscribed           and Sworn                 e    re me on the 9th day of
          March,      2021       by th        lant           o is personally known to                          Capital    Process       Servers, Inc.
          me.                                                                                                  265 Post     Avenue       Suite 150
                                                                                                              Westbury,   NY         11590
                                                                                                              (616) 333-6380
          NOTARY           PUpkfC
               PATRICIA A. BURKE                                                                              Our Job Serial        Number:         2021000946
    NOTARY PUBLIC-STATE OF NEW YORK                                                                           Ref:   1127190
               No. 018U4922372
        Quallfled   In Albany   County
    fAv Commission Expires February 28,




                                                                                                    1 of 1
FILED: KINGS COUNTY CLERK 03/11/2021 10:21 AM                                                                                                              INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  4                 Document 1-2 Filed 05/06/21 Page 16 of 17 PageID
                                                                     RECEIVED       #: 69
                                                                               NYSCEF:  03/11/2021




                 SUPREME                 COURT           OF THE         STATE           OF      NEW YORK
                 COUNTYOF                          lb       M Sk-

                                                      STATEMENT                 OF AUTHORIZATION                               FOR
                                                                       ELECTRONIC                   FILING
                                         (Single        Attorney         Authorizing              Individual               Filing      Agent)

                                                        8 Wb^®                                                      Registration           No.
                             I,                                                         , Esq,, ( Attorney
                   4ðÛ       b )b     ) am an authorized                         user    of the New York            State     Courts       Electronic       Filing
                System ("NYSCEF")     (User ID     Suih                        c 30          ). I hereby       authorize
                                         SrnShO       i                                              ("the filing   agent")    to utilize his/her
                NYSCEF                           A---==·to                         on my behalf and at my direction
                         filing agent ID to file                                                                            in any e-filed     matter
                in which       I am caünsel           of record     through      the NYSCEF    system,    as prüvided    inSection       202.5-b    of
                the Uniform            Rules   for the Trial        Courts.


                             This     authorization        extends      to any consensual     matter in which   I have previously
                consented   to e-filing,  to any mendetory                    matter   in which I have recorded     my represstation,                                     and
                to any matter   in which I may authorize                     the filing agent to record   my consent    or representation
                in the NYSCEF     system.


                             This     authorization        dends       to any and all deements     I generate and submit                                to the filing
                agent for filing in any such matter.                   This authorization,  posted   once on the NYSCEF                                  website    as to
                each matter    in which I am counsel                    of record,      shall   be deemed           to acempany             any document              filed
                in that     matter       by the filing     agent.


                             Where       a dõcamant        intended       for filing includes  secure               information         as set forth        in the        E-

                Filing Rules,         I will
                                   notify    the filing                agent    and direct the filing              agent    to mark        that    document
                Secure in the NYSCEF      system.


                             I further     authorize       the filing   agent to view such             Secure       documents          that       I have   filed     or
                that     I generate      and submit         to the filing  agent for filing            in any such          matter.


                            This     authorization        also extendsto          matters       of payment,  which  the filing agent may make
                either                   an account           the filing agent          maintains     with the County   Clerk of any authorized
                            by debiting
                                                                                                                   Clerk of any authorized     e-
                e-filing      county or by debiting           an account   I maintén              with the County

                filing     county.


                            This     authorization                     this filing        agent     shall    continue         until    I revoke       it in writing
                                                          regarding
                on a pre scribed          fo       delivered    to the E-Filing          Resource         Center.

   .     .      Dated-        -


                Signature                                                                         City,     Stat     and    Zip     Code




                Print      Name                                                                   Phone




                                                                                  1 of 2
FILED: KINGS COUNTY CLERK 03/11/2021 10:21 AM                                      INDEX NO. 501176/2021
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  4                 Document 1-2 Filed 05/06/21 Page 17 of 17 PageID
                                                                     RECEIVED       #: 70
                                                                               NYSCEF:  03/11/2021




                Finn/Department
                                                       E-MailAddress


                1%&      Ÿta†etA   Pk
                StreetAddress




                                                                       (3/19/12)




                                              2 of 2
